AO 133       (Rev. 12/09) Bill of Costs


                                                 UNITED STATES DISTRICT COURT
                                                                                             for the
                                                                     Western District
                                                                    __________        of Pennsylvania
                                                                                District  of __________

                                Justin Everett                                                   )
                                                                                                 )
                                          v.                                                     )         Case No.: 2:17-cv-01495-PJP
             FieldWorks, LLC and Zachary Reider                                                  )
                                                                                                 )

                                                                                 BILL OF COSTS
Judgment having been entered in the above entitled action on                                         06/10/2019                  against          Plaintiff Justin Everett               ,
                                                                                                            Date
the Clerk is requested to tax the following as costs:

Fees of the Clerk . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .           $

Fees for service of summons and subpoena . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
Fees for printed or electronically recorded transcripts necessarily obtained for use in the case . . . . . .
Fees and disbursements for printing . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
Fees for witnesses (itemize on page two) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                              2,136.63

Fees for exemplification and the costs of making copies of any materials where the copies are
necessarily obtained for use in the case. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .

Docket fees under 28 U.S.C. 1923 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
Costs as shown on Mandate of Court of Appeals . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
Compensation of court-appointed experts . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
Compensation of interpreters and costs of special interpretation services under 28 U.S.C. 1828 . . . . .
Other costs (please itemize) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
                                                                                                                                               TOTAL            $           2,136.63

SPECIAL NOTE: Attach to your bill an itemization and documentation for requested costs in all categories.

                                                                                        Declaration
          I declare under penalty of perjury that the foregoing costs are correct and were necessarily incurred in this action and that the
services for which fees have been charged were actually and necessarily performed. A copy of this bill has been served on all parties
in the following manner:
         ✔
         ’          Electronic service                                    ’         First class mail, postage prepaid
         ’          Other:
             s/ Attorney:              /s/ Jennifer S. Park
                          Name of Attorney: Jennifer S. Park
For:                                        FieldWorks, LLC and Zachary Reider                                                                       Date:          06/24/2019
                                                             Name of Claiming Party

                                                                                   Taxation of Costs
Costs are taxed in the amount of                                                                                                                         and included in the judgment.

                                                                                  By:
                           Clerk of Court                                                                       Deputy Clerk                                             Date
AO 133 (Rev. 12/09) Bill of Costs


                                     UNITED STATES DISTRICT COURT
                                    Witness Fees (computation, cf. 28 U.S.C. 1821 for statutory fees)
                                                                     ATTENDANCE           SUBSISTENCE            MILEAGE
                                                                                                                                        Total Cost
           NAME , CITY AND STATE OF RESIDENCE                                   Total               Total                Total         Each Witness
                                                                     Days       Cost      Days      Cost      Miles      Cost

 Zachary Reider, Boise, Idaho
                                                                         3     1,789.13       2    347.50                                 $2,136.63



                                                                                                                                                $0.00



                                                                                                                                                $0.00



                                                                                                                                                $0.00



                                                                                                                                                $0.00


                                                                                                                                                $0.00


                                                                                                                    TOTAL                 $2,136.63


                                                                      NOTICE

  Section 1924, Title 28, U.S. Code (effective September 1, 1948) provides:
  “Sec. 1924. Verification of bill of costs.”
      “Before any bill of costs is taxed, the party claiming any item of cost or disbursement shall attach thereto an affidavit, made by himself or by
  his duly authorized attorney or agent having knowledge of the facts, that such item is correct and has been necessarily incurred in the case and
  that the services for which fees have been charged were actually and necessarily performed.”

  See also Section 1920 of Title 28, which reads in part as follows:
      “A bill of costs shall be filed in the case and, upon allowance, included in the judgment or decree.”

  The Federal Rules of Civil Procedure contain the following provisions:
  RULE 54(d)(1)
  Costs Other than Attorneys’ Fees.
      Unless a federal statute, these rules, or a court order provides otherwise, costs — other than attorney's fees — should be allowed to the
  prevailing party. But costs against the United States, its officers, and its agencies may be imposed only to the extent allowed by law. The clerk
  may tax costs on 14 day's notice. On motion served within the next 7 days, the court may review the clerk's action.

  RULE 6
  (d) Additional Time After Certain Kinds of Service.

      When a party may or must act within a specified time after service and service is made under Rule5(b)(2)(C), (D), (E), or (F), 3 days are
  added after the period would otherwise expire under Rule 6(a).
  RULE 58(e)
  Cost or Fee Awards:
       Ordinarily, the entry of judgment may not be delayed, nor the time for appeal extended, in order to tax costs or award fees. But if a
  timely motion for attorney's fees is made under Rule 54(d)(2), the court may act before a notice of appeal has been filed and become
  effective to order that the motion have the same effect under Federal Rule of Appellate Procedure 4(a)(4) as a timely motion under Rule 59.
                              10

Receipt for Pittsburgh
Jun 8. 2019-Jun 12,2019             Itinerary #7440315774111


 Booked Items                                                  Cost Summary

 Flight: Boise(801)to Salt Lake City(SLC)                      Booked Date: Jun 3,2019

 Depart; 6/8/2019 ,1 ticket                                      Traveler 1: Adult                     $1,015.50

 Flight: Pittsburgh (PIT)to Boise(BOI)                             Flight                                $906.05

                                                                   Taxes & Fees                          $109.45
 Depart:6/12/2019 .1 ticket
                                                                 Cancellation Plan                        $73.00


 Cancellation Plan
                                                                                             Total: $1,088.50
 Coverage Dates: 6/8/19 - 6/12/19

                                                                                                  Paid:$1,088.50
 Traveler Information                                                                                    [Visa 5049]
                                                                                     All prices quoted in US dollars.

 Zachary Relder - Adult

 Ticket#0067367223608
REDACTED
REDACTED
REDACTED
                                                                                                             Account: REDACTED
                                         Cambria hotel & suites Pittsburgh -
                                                                                                                 Date: 6/24/19
                                         Downtown (PA637)
                                                                                                               Room: 503         SP20M3
                                         1320 Centre Avenue
                                                                                                          Arrival Date: 6/8/19
                                         Pittsburgh, PA 15219
                                                                                                       Departure Date: 6/10/19
                                         (412) 381-6687
                                                                                                       Check In Time: 6/8/19 11:54 PM
                                         GM.PA637@choicehotels.com
                                                                                                      Check Out Time: 6/10/19 5:22 PM
PARK, JENNIFER                                                                                   Rewards Program ID:     REDACTED
UNKNOWN                                                                                   You were checked out by: lwhite
PITTSBURGH, PA 15237                                                                           You were checked in by: ftucke
                                                                                                   Total Balance Due: 0.00

Post Date            Description                              Comment                                                                     Amount
6/8/19               Room Charge                              #503 PARK, JENNIFER                                                          135.20
6/8/19               State Tax                                                                                                               8.11
6/8/19               City / County Tax                                                                                                       1.35
6/8/19               Occupancy Tax                                                                                                           9.46
6/9/19               Misc. Food & Beverage                    Misc. Food & Beverage                                                         39.26
6/9/19               Room Charge                              #503 PARK, JENNIFER                                                          135.20
6/9/19               State Tax                                                                                                               8.11
6/9/19               City / County Tax                                                                                                       1.35
6/9/19               Occupancy Tax                                                                                                           9.46
6/10/19              American Express                                                                                                     (347.50)
                                                              XXXXXXXXXXXX
                                                                              REDACTED




                                                              Folio Summary 6/8/19 - 6/10/19
                     Room Charge                                                                                                           270.40
                     State Tax                                                                                                              16.22
                     City / County Tax                                                                                                       2.70
                     Occupancy Tax                                                                                                          18.92
                     American Express                                                                                                     (347.50)
                     Misc. Food & Beverage                                                                                                  39.26
                                                                                                            Balance Due:                     0.00
This rate is eligible for partner rewards. If this rate is changed, you may no
longer be entitled to Choice Privileges points.




x_______________________________________________________




Congratulations. You are earning Choice Privileges Points for this stay.
